DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 6/22/22:
Claims 17 - 36 are pending in the application.  

Election/Restrictions

Applicant’s election without traverse of Group I, claims 17 – 26 and 28 - 36 in the reply filed on 6/22/22 is acknowledged.  

This application is in condition for allowance except for the presence of claims 22 - 27 directed to inventions non-elected without traverse.  Accordingly, claims 22 – 27 have been cancelled.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

As to claim 35, delete [, preferably less than 1500 g/mol] .  

Add new claim 37. 

37. (New) The method according to claim 35 wherein the siloxane precursor has a molecular weight of less than 1500 g/mol.

Cancel withdrawn claims 22 – 27.  

Approval for this Examiner’s Amendment was provided in voice mail messages with Mr. Alex Kuo on 8/9/22.  



Response to Arguments

As this is the first action on the merits, no arguments have been presented.  

Allowable Subject Matter

Claims 17 – 21 and 28 - 37 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claims 17 and 28, the prior art of record does not teach or suggest a method for producing a conversion element as claimed.  

The closest prior art of record is believed to be US 20120319153 to Matsuda et al. hereinafter “Matsuda”.  Matsuda is directed to encapsulating sheet and optical semiconductor element devices for light emitting diodes [0001 - 0005].  

Matsuda teaches at Example 10 [0465 -0469] a phosphor material of Prepared Example 1 [0373], comprising YAG:Ce phosphor in a liquid polysiloxane LR7665, was coated on a polyester film (substrate / first layer) at a thickness of 100 um and cured. The phosphor level in Prepared Example 1 was 26% [0294].  The light transmissive resin composition “g” in Prepared Example 18 [0417] comprising 20 mass % colloidal silica and X-40-9225 polymethylsilsesquioxane containing alkyloxy silyl groups having a methoxysilyl group content of 24 mass % and polymethylsiloxane containing alkoxysilyl groups (X-40-9246) having a methoxysilyl group content of 12 mass % [0417] was applied over the phosphor layer. Product X-40-9225 (Shin Etsu) is formed from 100% formula (7) which is a T-unit [0209] where after condensation is represented by formula (9) [0225]. Product X-40-9246 (Shin Etsu) is formed from the condensation of formulas (6) and (7) (D and T units). The condensation of a D unit (di) with a T unit (tri) would yield a condensate with all tri functional or T units as represented by Formula (12).  

Regarding independent claims 17, Matsuda does not teach or suggest the use of the precursor silicone of claim 1 with the section units n and m as defined.  As to independent claim 28, Matsuda does not teach or suggest a conversion element where the filler has an R.I. equal to the R.I. of the cured polysiloxane material.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										9/2/22

/PETER A SALAMON/Primary Examiner, Art Unit 1759